
	
		III
		109th CONGRESS
		2d Session
		S. RES. 608
		IN THE SENATE OF THE UNITED STATES
		
			September 30
			 (legislative day, September 29), 2006
			Mrs. Hutchison (for
			 herself, Mr. Bingaman,
			 Mr. Nelson of Florida,
			 Mr. Durbin, Mr.
			 Cornyn, Mr. Domenici,
			 Mr. Lautenberg, Mr. Smith, Mr.
			 Frist, Mr. McCain,
			 Mr. Kennedy, Mr. Salazar, Mr.
			 Reid, Mr. Martinez,
			 Mrs. Clinton, Mr. Lieberman, Mrs.
			 Boxer, and Mr. Menendez)
			 submitted the following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		
			November 16, 2006
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing the contributions of Hispanic
		  Serving Institutions, and the 20 years of educational endeavors provided by the
		  Hispanic Association of Colleges and Universities. 
	
	
		Whereas 202 Hispanic Serving Institutions provide a
			 gateway to higher education for the Hispanic community, enrolling nearly half
			 of all Hispanic students in college today;
		Whereas the Hispanic Association of Colleges and
			 Universities, founded in San Antonio, Texas, has grown from 18 founding
			 colleges and universities, to more than 400 United States colleges and
			 universities, which the Association recognizes as Hispanic Serving
			 Institutions, associate members, and partners;
		Whereas the Hispanic Association of Colleges and
			 Universities plays a vital role in advocating for the growth, development, and
			 infrastructure enhancement of Hispanic Serving Institutions in order to provide
			 a better and more complete postsecondary education for Hispanics and other
			 students who attend these institutions;
		Whereas the Hispanic Association of Colleges and
			 Universities is the only national education association that represents
			 Hispanic Serving Institutions and advocates on a national and State level for
			 the educational achievement and success of Hispanic students in higher
			 education;
		Whereas the membership of the Hispanic Association of
			 Colleges and Universities has extended beyond the borders of the United States
			 to include over 45 colleges and universities in Latin America, Spain, and
			 Portugal in order to expand education, research, and outreach through
			 international opportunities for faculty, internships, scholarships, and
			 governmental partnerships for students at Hispanic Serving Institutions;
			 and
		Whereas the 4th week in October 2006 is an appropriate
			 time to express such recognition during the 20th Anniversary Conference of the
			 Hispanic Association of Colleges and Universities in San Antonio, Texas: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 national role of the Hispanic Association of Colleges and Universities as an
			 advocate and champion for Hispanic higher education and congratulates the
			 organization on its 20th Anniversary;
			(2)applauds Hispanic
			 Serving Institutions for their work to provide quality educational
			 opportunities to all Hispanic and other students who attend their institutions;
			 and
			(3)urges university
			 presidents, faculty, staff, and supporters of Hispanic higher education to
			 continue their efforts to recruit, retain, educate, and graduate students who
			 might not otherwise pursue a postsecondary education.
			
